DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 September 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claims 2-5, 7, 12, 14, 17, 25 and 27-28. Claims 1, 6, 8-11, 13, 15-16, 18-24 and 26 are cancelled. Claims 29-36 are new additions. Claims 2-5, 7, 12, 14, 17, 25 and 27-36 are pending in this application.  
Withdrawn Rejections
The objection of claim 20 as being directed to an incorrect status modifier, made of record on page 3, paragraph 3 of the office action mailed 01 June 2022 has been withdrawn due to Applicant's amendments in the response filed 01 September 2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 29, 2, 4, 12, 14, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2002-036820 A), in view of Ohashi (JP 2008-189240 A), in view of Bonko et al. (US 2009/0194212 A1 – of record).
Regarding claim 29, Nomura discloses a pneumatic tire having improved drainage performance to prevent hydroplaning, see [0001]. The tire is configured to have a tread portion having a tread surface and provided with a circumferential groove 1 extending continuously in the tire circumferential direction, the circumferential groove having a groove bottom and a pair of groove walls, the pair of groove walls are a first groove wall positioned on the first side and a second groove wall positioned on the second side.

    PNG
    media_image1.png
    356
    584
    media_image1.png
    Greyscale


Nomura further discloses the circumferential groove walls have saw blade projections 3 – (construed as groove wall protruding portions). The projections 3 are formed as a plurality of repeating units to include a first wall surface extending in the tire widthwise direction, and a second wall surface inclined with respect to the tire widthwise direction at a larger angle than the first wall surface.

    PNG
    media_image2.png
    554
    711
    media_image2.png
    Greyscale

Nomura further discloses the saw blade projections are configured such that the first wall surface extends in a widthwise direction; the second wall surface is inclined wrt a widthwise direction having a larger angle than the first wall surface; each of the second wall surfaces extends from an inner edge of one of the first wall surfaces to an outer edge of next one of the first wall surfaces which is positioned on the other side in the longitudinal direction of the circumferential groove, while inclining outside in the width direction of the circumferential groove; and the first wall surfaces are oriented to one side in the longitudinal direction of the circumferential groove; and oriented to the other side in the longitudinal direction of the circumferential groove, see figure above.
Nomura does not explicitly disclose the radial orientation of its inventive projections and only generically describes disposing the projections on the circumferential groove bottom, see [0003], prompting one to look to the prior art for exemplary instances. 
Ohashi discloses a pneumatic tire capable of improving the handling performance on a dry road surface and the step wear resistance performance while improving the ice / snow performance, see page 10 paragraph 5. The tire is configured to have tread pattern include circumferentially extending main grooves 4-6 and land portions 1; where the land portions have zigzag surfaces – (construed as protruding portions), which form the groove walls of the main grooves 4-6. 

    PNG
    media_image3.png
    300
    564
    media_image3.png
    Greyscale

And with guidance provided by the figure above, the zigzag surfaces extend from the groove bottom towards the radially outer surface of the land portion – (corresponds to a pair of groove walls extending radially outwardly from the groove bottom toward the tread surface). And each of a first groove wall and a second groove wall is provided with a groove wall protruding portion protruding inward of the circumferential groove from a groove wall reference plane defined by a plane being parallel to the tire circumferential direction and positioned at a widest position of the groove width of the circumferential groove; and the radial height of the groove wall protruding portion is the same as the depth of the circumferential groove whereby only one groove wall protruding potion is provided in the groove depth direction. Ohashi further disclose such a zigzag surface configuration increases the edge effect of the tread which improves handling and braking, see page 12 paragraph 2.
Bonko discloses a tire whose tread pattern is suitable for improving traction of the tire and evacuation of the discharge groove, see abstract. The tread pattern being configured to have a tread surface 62 and a circumferential groove 16 extending continuously in the tire circumferential direction. The circumferential groove 16 having a tread base 60 – (construed as a groove bottom) and a pair of groove walls 21 extending radially outwardly from the groove bottom toward the tread surface.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Groove centerline)]The groove bottom is provided with a matrix of ramp structures 110, 120 – (construed as groove bottom raised portions) protruding radially outwardly from a groove bottom reference plane which is defined by a plane being parallel to the tread surface and positioned at a deepest position of the circumferential groove. The ramp structures/groove bottom raised portions include a first ramp structure 110 – (construed as a first groove bottom raised portion) located on a first side in a width direction of the circumferential groove, and a second ramp structure 120 – (construed as a second groove bottom raised portion) located on a second side in the width direction of the circumferential groove. And the first groove bottom raised portion and the second groove bottom raised portion have their border positioned on the widthwise center line of the circumferential groove in the top view of the circumferential groove.

    PNG
    media_image5.png
    449
    723
    media_image5.png
    Greyscale

And each of the first ramp/groove bottom raised portion 110 and the second ramp/groove bottom raised portion 120 comprises a plurality of repeating units. The repeating units each include a first bottom surface extending substantially in the tire radial direction at an inclining angle in a range from -10° to +10° with respect to the tire radial direction, and a second bottom surface inclined with respect to the tire radial direction at a larger angle than the first bottom surface, and the direction of the inclination of the second bottom surface of the first groove bottom raised portion is opposite to the direction of the inclination of the second bottom surface of the second groove bottom raised portion, see above.

    PNG
    media_image6.png
    505
    757
    media_image6.png
    Greyscale

Wherein on a first side of the widthwise center line of the circumferential groove, the first groove bottom raised portion is configured such that each of the second bottom surfaces extends from a radially outer edge of one of the first bottom surfaces to a radially inner edge of next one of the first bottom surfaces which is positioned on one side in the longitudinal direction of the circumferential groove, while inclining radially inward, and on the second side of the widthwise center line of the circumferential groove, see above; and
The second groove bottom raised portion is configured such that each of the second bottom surfaces extends from a radially outer edge of one of the first bottom surfaces to a radially inner edge of next one of the first bottom surfaces which is positioned on said other side in the longitudinal direction of the circumferential groove, while inclining radially inward, see above, and
Whereby on the first side of the widthwise center line of the circumferential groove, the first bottom surfaces are oriented to said other side in the longitudinal direction of the circumferential groove, and on the second side of the widthwise center line of the circumferential groove, the first bottom surfaces are oriented to said one side in the longitudinal direction of the circumferential groove, see above.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Nomura to include radially extending groove wall projections as taught by Ohashi and projections on the groove bottoms as taught by Bonko in the claimed manners to provide a tire with the aforementioned benefits.  
Regarding claim 2, modified Nomura further discloses the first bottom surfaces of the first groove bottom raised portion are respectively disposed at the same positions in the tire circumferential direction as the first bottom surfaces of the second groove bottom raised portion, see depictions above. Additionally, as previously discussed, modified Nomura discloses its inventive saw blade projections are suitable for inclusion on the groove bottom. Thus, it is considered that forming the projections such that on each of the first side and the second side of the widthwise center line of the circumferential groove, the first bottom surfaces are respectively disposed at the same positions in the tire circumferential direction as the first wall surfaces of the groove wall protruding portion; would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Since, the required structure is present in the prior art and it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the claimed orientation of the first bottom surfaces and first wall surfaces for the purpose of efficiently removing water from the tread surfaces, see MPEP 2144.04.
Regarding claim 4, modified Nomura further discloses the ramp structures/groove bottom raised portions 110, 120 extend radially inward (construed as a height) as much as 2/32” ≈ 1.59 mm which meets the claimed radial height of each of the first bottom surfaces from said groove bottom reference plane is not less than 1 mm. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 12, 30-32, modified Nomura further discloses in the top view of the circumferential groove, the second wall surfaces of the first groove wall are substantially parallel to the second wall surfaces of the second groove wall; and each said second wall surface is a flat surface in the top view of the circumferential groove; and each first wall surface is a flat surface, and is parallel with the depth direction of the circumferential groove; and each first bottom surface is a substantially flat surface, and is orthogonal to the widthwise center line of the circumferential groove in the top view of the circumferential groove, see Ohashi and Bonko figures in rejection of claim 1.
Regarding claim 14, modified Nomura further discloses height W – (construed as the protruding amount) is 0.5 – 2.0 mm, see [0010] – (corresponds to the claimed range of not less than 1.0 mm). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 3, 5, 7, 17, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2002-036820 A), in view of Ohashi (JP 2008-189240 A), in view of Bonko et al. (US 2009/0194212 A1 – of record), as applied to claims 29, 2, 3, 5 above, and further in view of Hashimoto (JP 2005-231600A – of record).
Regarding claims 3, 7, modified Nomura does not explicitly disclose having different positions of the ramp structures or radial height being not less than 3% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction.
Hashimoto discloses a tire and tread pattern suitable for improved drainage performance. The tread pattern being configured to have protrusions 41, 42 – (construed as first and second groove bottom raised portions); wherein Fig. 2, lines denoting highest points of protrusions 41 and 42 show that the positions of the first bottom groove surfaces are different – (construed as the first bottom surfaces of the first groove bottom raised portion are respectively disposed at different positions in the tire circumferential direction from the first bottom surfaces of the second groove bottom raised portion); and wherein [0020], [0036], a height dimension thereof up to 2 mm, and length dimension thereof is 0.5 – 5 mm. Thus, for a height of 2 mm and length of 5 mm gives a radial height being 40% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction; which meets the claimed not less than 3%.
Hashimoto further discloses such a height and length create a water-flow speed difference sufficient between adjacent layers; which produces an advantage which can further form a vertical eddy effectively on a groove wall. Thereby, a flowing-water resistance within a groove channel decreases efficiently, and the draining ability of a groove channel increases, see [0021], [0036].
As to on each of the first side and the second side of the widthwise center line of the circumferential groove, the first bottom surfaces are respectively disposed at the same positions in the tire circumferential direction as the first wall surfaces of the groove wall protruding portion.
As previously discussed, modified Nomura discloses its inventive saw blade projections are suitable for inclusion on the groove bottom. Thus, it is considered that forming the projections such that on each of the first side and the second side of the widthwise center line of the circumferential groove, the first bottom surfaces are respectively disposed at the same positions in the tire circumferential direction as the first wall surfaces of the groove wall protruding portion; would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Since, the required structure is present in the prior art and it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the claimed orientation of the first bottom surfaces and first wall surfaces for the purpose of efficiently removing water from the tread surfaces, see MPEP 2144.04.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove walls and groove bottoms of modified Nomura in the claimed manner as taught by Hashimoto to provide the aforementioned benefits.
Regarding claim 5, modified Nomura further discloses the ramp structures/groove bottom raised portions 110, 120 extend radially inward (construed as a height) as much as 2/32” ≈ 1.59 mm which meets the claimed radial height of each of the first bottom surfaces from said groove bottom reference plane is not less than 1 mm. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 17, modified Nomura discloses as shown in Hashimoto - Fig. 1 from a non-top view, protrusions 4 on left groove wall at the top of the groove wall have second wall surface inclined in a first direction while protrusions 4 at the top of the right groove wall have the same second surfaces inclined in the opposite direction and as a result are parallel surfaces to each other – (construed as each of the first groove wall and the second groove wall is provided with the groove wall protruding portion (shown in Fig. 1), and in the top view of the circumferential groove, the second wall surfaces of the first groove wall are substantially parallel to the second wall surfaces of the second groove wall); and as shown in Hashimoto Fig. 1, topmost left groove wall protrusions 4 have first wall surfaces disposed at the same position as the first bottom surfaces of leftmost groove bottom protrusions 4 – (construed as the first wall surfaces are disposed at the same positions in the tire circumferential direction as the first bottom surfaces); and wherein [0020], [0036], a height dimension thereof up to 2 mm, and length dimension thereof is 0.5 – 5 mm. Thus, for a height of 2 mm and length of 5 mm gives a radial height being 40% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction; which meets the claimed not less than 3%.
Regarding claims 33-35, modified Nomura further discloses, as best depicted in the figures in the rejection of claim 1, wherein each of the second wall surface is a flat surface in the top view of the circumferential groove; and each first wall surface is a flat surface, and is parallel with the depth direction of the circumferential groove. and the first wall surface is a flat surface, and is parallel with the depth direction of the circumferential groove; and each first bottom surface is a substantially flat surface, and is orthogonal to the widthwise center line of the circumferential groove in the top view of the circumferential groove.
Regarding claim 36, modified Nomura further discloses height W – (construed as the protruding amount) is 0.5 – 2.0 mm, see [0010] – (corresponds to the claimed range of not less than 1.0 mm). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2002-036820 A), in view of Ohashi (JP 2008-189240 A), in view of Bonko et al. (US 2009/0194212 A1 – of record), as applied to claims 1, 2 above, and further in view of at least one of Sakiyama et al. (US 2016/0152093 A1 – of record) or Hashimoto (JP 2005-231600A – of record).
Regarding claim 25, modified Nomura does not explicitly disclose the second wall surface is a curved surface in the top view of the circumferential groove. However, modified Bonko discloses the claimed invention except for the curved shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape be curved, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of a curved surface for the purpose of suppressing heat generation in the land portion by increasing surface area of the land portion as a result the curved shape, see MPEP 2144.04. 
Regarding claims 27-28, modified Nomura further discloses, as best depicted in the figures in the rejection of claim 1, wherein each of the first bottom surface is a substantially flat surface, and is orthogonal to the widthwise center line of the circumferential groove in the top view of the circumferential groove; and each of the first bottom surface is a substantially flat surface, and is orthogonal to the widthwise center line of the circumferential groove in the top view of the circumferential groove; and the first wall surface is a flat surface, and is parallel with the depth direction of the circumferential groove.
Response to Arguments
Applicant’s arguments with respect to claims 2-5, 7, 12, 14, 17, 25 and 27-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749